Citation Nr: 1500680	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-44 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder (which the RO characterized as depressive disorder, not otherwise specified).  The Veteran disagreed with this decision later in July 2009.  He perfected a timely appeal in November 2009.  A videoconference Board hearing was held at the RO in July 2011 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.

In November 2011, the Board denied the Veteran's claim.  In September 2013 correspondence, the Board notified the Veteran that, pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) and a subsequent settlement agreement involving an invalidated rule governing the duties of a VLJ at a Board hearing, he was entitled to ask the Board to vacate its November 2011 decision and schedule him for a new hearing before a different VLJ.  The Veteran responded in October 2013 that he wanted the Board to vacate its November 2011 decision and schedule him for a new Travel Board hearing at the RO.  In separate decisions issued in August 2014, the Board vacated its November 2011 decision and remanded this appeal to the Agency of Original Jurisdiction (AOJ) in order to schedule the Veteran for a new Travel Board hearing.  The Veteran subsequently agreed to a videoconference Board hearing which was held at the RO in October 2014 before the undersigned VLJ.  A copy of the October 2014 videoconference Board hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include depressive disorder (which he characterized as depression) during active service.  Having reviewed the record evidence, and although any additional delay caused by this remand is regrettable, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes that, following VA examination in June 2009, the VA examiner diagnosed the Veteran as having depressive disorder, not otherwise specified.  This examiner opined that it was less likely than not that the Veteran's current depression was related to the Veteran's active service.  In her rationale, the June 2009 VA examiner cited to the lack of in-service complaints of or treatment for depression as persuasive support for her negative nexus opinion regarding the contended etiological relationship between the Veteran's current acquired psychiatric disability other than PTSD, to include depressive disorder, and active service.  In a September 2009 addendum to the June 2009 VA examination report, the June 2009 VA examiner reviewed certain of the Veteran's service treatment records in detail, including records discussing marital problems on one occasion and receiving a DUI conviction on base.  This examiner again cited the lack of in-service complaints of or treatment for depression as persuasive support for her negative nexus opinion regarding the contended etiological relationship between the Veteran's current acquired psychiatric disability other than PTSD, to include depressive disorder, and active service.  This examiner also cited a gap in the medical records between 1982 and 2006 when the Veteran initially was treated for depression following service as persuasive support for her negative nexus opinion regarding the contended etiological relationship between the Veteran's current acquired psychiatric disability other than PTSD, to include depressive disorder, and active service.

It is well-settled that the lack of in-service complaints of or treatment does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Court also has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  The June 2009 VA examination and its September 2009 addendum are the only VA medical opinions of record.  Because the VA examiner found the lack of in-service treatment for depression to be persuasive support for her negative nexus opinion concerning the contended etiological relationship between the Veteran's acquired psychiatric disability other than PTSD, to include depressive disorder, and active service, the Board finds that the June 2009 VA examination report and the September 2009 addendum are inadequate for VA adjudication purposes.  Id.; see also 38 C.F.R. § 4.2 (2014).  Given the foregoing, and given the length of time which has elapsed since the Veteran's June 2009 VA examination, the Board finds that, on remand, the Veteran should be scheduled for a new VA examination which addresses the contended etiological relationship between his current acquired psychiatric disability other than PTSD, to include depressive disorder, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include depressive disorder, since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depressive disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD, to include depressive disorder, currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depressive disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include depressive disorder, during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for an acquired psychiatric disability other than PTSD, to include depressive disorder, is not persuasive evidence that it did not occur during active service.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

